Title: [December 1772]
From: Washington, George
To: 




Decr. 1st. At home all day a Writing to Williamsburg.


   
   Most of GW’s two days of writing was in regard to the bounty lands, including his final reports sent to the council in Williamsburg.



 


2. At home all day. Messrs. Dulany & Tilghman came at Dinner time, & stayd all Night.
 



3. Went a Fox hunting, found one in Mr. G. Alexanders Pocoson & killd it after 3 hours chase. In the Afternoon Mr. B. Fairfax and Mr. Wagener came here.
 


4. Went a hunting again but found nothing. Mr. Wagener & Messrs. Tilghman & Dulany went home in the Afternoon.
 


5. Went a hunting with Mr. Fairfax. Found a Fox between Edd. William’s & Johnsons which we lost after a Chase of two hours.


   
   Edward Williams became GW’s tenant in 1760 when GW bought the Clifton’s Neck land. Williams was still there in 1786, when he was listed for tax purposes as having 12 whites and no blacks (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 113; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 19; HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 17).



 


6. Mr. Fairfax went away after breakfast, & Mr. Jno. Fitzhugh of Marmion came in the Afternoon.


   
   jno. fitzhugh of marmion: possibly the son of William Fitzhugh (1725–1791) of Marmion in the old Chotank neighborhood. Another John Fitzhugh, son of Maj. John Fitzhugh (d. 1733) of Marmion, had died earlier in the year.



 


7. Mr. Fitzhugh went away abt. 12 Oclock. I rid to the Ferry Plantation before Dinner.
 


8. Rid over Muddy hole, Doeg Run, & Mill Plantations before Dinner. In the Eveng. my Brothrs. Jno. & Chas. & Mr. Jno. Smith came.


   
   John Smith is probably John Smith (1750–1836), son of John Smith of Cabin Point. By this time the elder Smith’s lands, Fleets Bay plantation in Northumberland County and a large tract in Gloucester County, had been sold to satisfy the enormous debts of his estate, and in 1773 young John, with his brother Edward Smith (1752–1826), moved to Frederick County, settling near Winchester (Va. Gaz., P&D, 6 Aug. 1772; TYLER [2]Lyon G. Tyler. “The Smiths of Virginia.” William and Mary Quarterly, 1st ser., 4 (1895–96): 46–52, 95–103, 183–87., 95–100).



 


9. Went into the Neck abt. 11 Oclock a fox hunting. Touchd the Drag where we found the last but did not move the Fox.
 


10. At home all day.
 


11. My Brothr. Jno. set of homewards Mr. Smith to Frederick. I accompanied him as far as Alexa. from whence I returnd in the Afternoon—Mr. Dulany—Doctr. Brown & Mr. Brown with me.
 


12. Doctr. Brown went away abt. 12 Oclock & Mr. Brown after Dinner.
 



13. My Brother Chas. returnd home very Early this Morning and Mr. Dulany went up to Alexa. after Breakfast.
 


14. Went into the Neck on foot crossing the Creek with a Gun. Captn. McCarty & his Bro. Thadeus, & a Dutch Minister Dined here.

   
   
   Thaddeus McCarty (c.1737–1812), of Loudoun County, was the youngest of the three sons of Denis and Sarah Ball McCarty of Cedar Grove, and hence a brother of GW’s neighbor Capt. Daniel McCarty. Thaddeus married Sarah Elizabeth Richardson in 1768.



 


15. Went a Hunting & found two Foxes both of which were killd, but only one got, the Dogs running out of hearg. with the 2d.; found these Foxes on the Hills by Isaac Gates’s.

   
   
   The Isaac Gates family lived southwest of Mount Vernon. Gates occasionally used the services of GW’s blacksmith and weavers, paying for them with chickens and eggs. In 1782 he was listed for tax purposes as having six whites and no blacks (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 2:89, n.1; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 87; HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 18).



 


16. Mr. Val. Crawford who came yesterday went away this day. At home all day.
 


17. Govr. Eden & Mr. Custis came here to Dinner & Mr. Geo. Digges after Dinner.
 


18 Mr. Boucher, his Wife & Sister came to Dinner.

   
   
   GW means Boucher’s unmarried sister Jane (1742–1794), who lived in her brother’s household (BOUCHER [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 200).



 


19. Mr. William Digges & his four Daughters came as also a Mr. B. Buckner who bot. Flour of me.


   
   William Digges’s will written in 1780 mentions four daughters: Theresa, Ann, Jane, and Elizabeth. Two other daughters are known: Susannah who died young and Mary who died single (BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 255; RAMSBURGHEdith Roberts Ramsburgh. “Sir Dudley Digges, His English Ancestry and the Digges Line in America.” Daughters of the American Revolution Magazine 57 (1923): 125–39., 130–31). Baldwin Mathews Buckner (d. 1778) and his brother John Buckner (d. 1790), both of Gloucester County, were in partnership in the West Indies trade. Their younger brother Mordecai Buckner of Spotsylvania County, had served under GW in the Virginia Regiment (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 65; BUCKNERSWilliam Armstrong Crozier, ed. The Buckners of Virginia and Allied Families of Strother and Ashby. New York, 1907., 154–58).



 


20. All the above Company here all day.
 



21. The whole went over to Mr. Digges’s. Mrs. Washington, myself &ca. went with them & stayd all Night.


   
   Today William Shaw inspected 300 barrels of flour for GW and was credited with £1 17s. 6d. in fees (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 58).



 


22. Returnd home early in the Morning, & went up to Alexa. to Court. Came back in the Aftern.

	
   
   The court met 21–22 Dec., but GW was not recorded present. On the previous day the justices had registered GW’s brand for his flour, “g: washington,” in accordance with the act passed during the last session of the assembly (Fairfax County Order Book for 1772–74, 158–65, Vi Microfilm; see main entry for 3 April 1772).



 


23. Went a Hunting but found nothing. In the Evening Colo. Fairfax came.


   
   On this day Baldwin Buckner, on behalf of himself and his brother John, contracted with GW to buy 300 barrels of “Superfine Flour & Cask” for £300 13s., to be paid the following April at the meeting of merchants in Williamsburg (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 65).



 


24. At home all day. After breakfast Mr. Buckner went away as Colo. Fairfax did after Dinr.
 


25. Went to Pohick Church and returnd to Dinner. Found Mr. Tilghman here.
 


26th. At home all day with Mr. Tilghman.
 


27. At home all day. Mr. Tilghman went away after Breakfast.
 


28. Went out a hunting. Found a fox back of Captn. Darrells & killd it. Doctr. Rumney & a Lieutt. Winslow Dind here the former stayd all Night.
 


29. Doctr. Rumney stayed all day & Night. To Dinner Came Mr. Wren, Mr. Carr, & Mr. Addison the former of whom went away.


   
   Mr. Wren is probably James Wren (d. 1808) of Fairfax County, who supplied the building plans for Pohick Church (SLAUGHTER [1]Philip Slaughter. The History of Truro Parish in Virginia. Edited by Edward L. Goodwin. Philadelphia, 1908., 70). Mr. Carr is probably either Overton Carr or his father, John Carr (1706–1778), of Bear Castle, Louisa County. Mr. Addison may be Rev. Henry Addison or any one of the three sons of his brother John Addison (1713–1764) of Oxon Hill: Thomas, John, or Anthony Addison.



 



30. Went a Hunting but found nothing. Messrs. Addison & Carr dining here—as did Mr. Manley.
 


31. Mr. Magowan came here Yesterday in the Afternoon & this day with Messrs. Carr & Addison went up after Dinner to Alexa.
